In re Paz, Roger; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. K, No. 05-5720; to the Court of Appeal, Fifth Circuit, No. 07-KH-541.
Denied.
CALOGERO, C.J., dissents from the denial of the writ application. I would grant the writ and docket the case for oral argument to resolve relevant questions presented by this application, or at least I would grant and remand the case to the
*347court of appeal for that court to decide these issues, which include: (a) Whether the video-camera or closed-circuit television procedure used to take this defendant’s guilty plea complies with La.Code Crim. Pro. art. 556.1; (b) Whether that procedure violates the defendant’s right to be physically present at critical stages of the prosecution; and (c) Whether that procedure violates the defendant’s right to the assistance of counsel. See People v. Guttendorf, 309 Ill.App.3d 1044, 723 N.E.2d 838, 243 Ill.Dec. 535 (3d Dist.2000), app. denied, 188 Ill.2d 572, 729 N.E.2d 500, 246 Ill.Dec. 127 (Ill.2000); see also Annotation, Constitutional and Statutory Validity of Judicial Videoconferencing, 115 A.L.R.5th 509 (West 2004).
JOHNSON, J., would grant.